Title: To Benjamin Franklin from the Comte de Pignatelli, [after 3 August 1783]
From: Pignatelli, Michele, comte de
To: Franklin, Benjamin


          
            [after August 3, 1783]
          
          Le Comte de Pignatelli a l’honneur de faire part à Monsieur
            francklin, Ministre plenipotentiaire des Etats unis de l’amerique septentrionale, qu’il
            a eu Dimanche 3 de ce mois ses premieres audiences du Roi, de
            la Reine, et de la famille royale en qualité d’ambassadeur Extraordinaire de S. M. le
            Roi de Naples.
         
          Addressed: A Monsieur / Monsieur
            Francklin / Ministre Plenipotentiaire des Etats / unis de l’amérique septentrionale / A
            Passy
          Notation: Le Comte Pignatelly—
        